Exhibit 10.2

NUCOR CORPORATION

SUPPLEMENTAL RETIREMENT PLAN FOR EXECUTIVE OFFICERS

as adopted effective February 17, 2020

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I INTRODUCTION

     1  

ARTICLE II DEFINITIONS, CONSTRUCTION

     1  

Section 2.1

 

Definitions

     1    

Base Salary

     1    

Beneficiary

     1    

Benefit Service

     1    

Board

     1    

Cause

     1    

Change in Control

     2    

Claim

     3    

Claimant

     3    

Code

     3    

Committee

     3    

Company

     3    

DGCL

     3    

Disability

     3    

Early Retirement

     3    

Effective Date

     3    

Executive Officer

     4    

Indemnified Person

     4    

Normal Retirement

     4    

Participant

     4    

Plan

     4    

Separation from Service

     4    

Service

     4    

Supplemental Retirement Account

     4    

Subsidiary

     4    

Subsidiaries

     4    

Year of Benefit Service

     4  

Section 2.2

 

Construction

     4  

ARTICLE III PARTICIPATION

     5  

Section 3.1

 

General

     5  

Section 3.2

 

Participation

     5  

Section 3.3

 

Duration of Participation

     5  

ARTICLE IV BENEFITS

     5  

Section 4.1

 

Supplemental Retirement Accounts

     5  

Section 4.2

 

Supplemental Retirement Account Adjustments

     5  

Section 4.3

 

Normal Retirement

     5  

Section 4.4

 

Early Retirement

     6  

Section 4.5

 

Disability or Involuntary Termination without Cause

     6  

Section 4.6

 

Involuntary Termination with Cause

     6  

Section 4.7

 

Death

     6  

Section 4.8

 

Method of Benefit Payments

     7  

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

ARTICLE V CLAIMS PROCEDURES

     7  

Section 5.1

 

Claims Procedure

     7  

Section 5.2

 

Agent for Service of Process

     9  

ARTICLE VI PLAN ADMINISTRATION

     9  

Section 6.1

 

Committee Authority

     9  

Section 6.2

 

Indemnification

     9  

ARTICLE VII NON-COMPETITION AND NON-SOLICITATION AGREEMENT; WAIVER AND RELEASE
AGREEMENT

     10  

Section 7.1

 

Non-Competition and Non-Solicitation Agreement

     10  

Section 7.2

 

Waiver and Release Agreement

     10  

Section 7.3

 

Effect of Breach

     10  

ARTICLE VIII SUCCESSOR TO COMPANY

     10  

ARTICLE IX AMENDMENT AND TERMINATION

     11  

Section 9.1

 

Amendment and Termination

     11  

Section 9.2

 

Form of Amendment

     11  

Section 9.3

 

Effect of Amendment or Termination on Certain Benefits

     11  

ARTICLE X MISCELLANEOUS

     11  

Section 10.1

 

Employment Status

     11  

Section 10.2

 

Non-exclusivity of Rights and Benefits

     11  

Section 10.3

 

Validity and Severability

     11  

Section 10.4

 

Governing Law

     12  

Section 10.5

 

Named Fiduciary; Administration

     12  

Section 10.6

 

Unfunded Plan Status

     12  

Section 10.7

 

Tax Withholding

     12  

Section 10.8

 

Nonalienation of Benefits

     12  

Section 10.9

 

Facility of Payment

     12  

Section 10.10

 

Code Section 409A

     13  

 

ii



--------------------------------------------------------------------------------

NUCOR CORPORATION

SUPPLEMENTAL RETIREMENT PLAN FOR EXECUTIVE OFFICERS

as adopted effective February 17, 2020

ARTICLE I

INTRODUCTION

The Company desires to adopt and establish, effective as of February 17, 2020,
an unfunded supplemental retirement plan to be known as the “Nucor Corporation
Supplemental Retirement Plan for Executive Officers” to provide supplemental
retirement benefits to eligible executive officers of the Company.

NOW, THEREFORE, the Plan, is hereby adopted and established, effective
February 17, 2020, to consist of the following Article I through Article X:

ARTICLE II

DEFINITIONS, CONSTRUCTION

Section 2.1    Definitions.

Base Salary means the amount a Participant is entitled to receive from the
Company or a Subsidiary in cash as wages or salary on an annualized basis in
consideration for his or her services, (i) including any such amounts which have
been deferred and (ii) excluding all other elements of compensation such as,
without limitation, any bonuses, commissions, overtime, health benefits,
perquisites and incentive compensation.

Beneficiary means the person(s) or entity(ies) designated by a Participant or
the provisions of the Plan to receive such benefits as may become payable to
such person(s) or entity(ies) in accordance with the provisions of the Plan.

Benefit Service means, with respect to a Participant as of any date, the
Participant’s Service with the Company or a Subsidiary calculated from the date
the individual is designated a Participant in the Plan until the earlier of
(i) the date of the Participant’s Separation from Service or (ii) the date the
individual is no longer an active Participant in the Plan pursuant to
Section 3.3.

Board means the Board of Directors of the Company.

Cause means a Participant’s (a) continued willful failure to substantially
perform and fulfill the Participant’s duties to the Company, (b) willfully
engaging in gross misconduct materially and demonstrably injurious to the
Company or (c) material breach of any written agreement between the Participant
and the Company, provided, that with respect to an event giving the Company
Cause for termination described in either of the foregoing clauses (a) or (c),
as determined by the Committee in good faith, the Company has provided the
Participant written notice thereof and the Participant has not cured such event,
as determined by the Committee in good faith within fifteen (15) days following
the date the Company provides such notice.



--------------------------------------------------------------------------------

Change in Control means the occurrence of any one of the following events:

(a)    individuals who, at the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after the Effective Date
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (as described in Rule 14a-11
under the the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of any “person” (as such term is defined in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than the Board (“Proxy Contest”), including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be an Incumbent Director;

(b)    any person becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
the Board (the “Company Voting Securities”); provided, however, that the event
described in this subsection (b) shall not be a Change in Control if it is the
result of any of the following acquisitions: (i) an acquisition directly by or
from the Company or any Subsidiary; (ii) an acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (iii) an acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) an acquisition
pursuant to a Non-Qualifying Transaction (as defined in subsection (c) below);
or

(c)    the consummation of a reorganization, merger, consolidation, statutory
share exchange, liquidation, dissolution or similar form of corporate
transaction involving the Company that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”), unless immediately
following such Reorganization or Sale: (i) more than fifty percent (50%) of the
total voting power of (x) the corporation resulting from such Reorganization or
the corporation which has acquired all or substantially all of the assets of the
Company (in either case, the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of one hundred percent (100%) of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is

 

2



--------------------------------------------------------------------------------

represented by shares into which Company Voting Securities were converted
pursuant to such Reorganization or Sale), and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (ii) no person (other than (x) the Company, (y) any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation, or (z) a person who immediately
prior to the Reorganization or Sale was the beneficial owner of twenty-five
percent (25%) or more of the outstanding Company Voting Securities) is the
beneficial owner, directly or indirectly, of twenty-five percent (25%) or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), and (iii) at least a majority of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Reorganization or Sale were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale (any Reorganization or Sale which satisfies all of the
foregoing criteria, a “Non-Qualifying Transaction”).

Claim is defined in Section 5.1(a).

Claimant is defined in Section 5.1(a).

Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute, and applicable regulations.

Committee means the Compensation and Executive Development Committee of the
Board.

Company means Nucor Corporation, a Delaware corporation and any successor
thereto.

DGCL is defined in Section 6.1.

Disability means “disability” or “disabled” as defined in any long-term
disability plan sponsored by the Company or a Subsidiary in which the
Participant participates. In the event the Participant does not participate in
any long-term disability plan sponsored by the Company or a Subsidiary,
“disability” means the Participant is unable to engage in substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months. No Participant shall
be considered to have a Disability unless he or she furnishes proof of the
existence thereof in such form and manner, and at such times, as the Committee
may require.

Early Retirement means a Participant’s Separation from Service due to the
Participant’s resignation prior to the date the Participant has satisfied the
eligibility requirement(s) for Normal Retirement.

Effective Date means February 17, 2020.

 

3



--------------------------------------------------------------------------------

Executive Officer means an Executive Vice President or more senior officer of
the Company.

Indemnified Person is defined in Section 6.2.

Normal Retirement means a Participant’s Separation from Service due to the
Participant’s resignation, termination by the Company without Cause or
Disability, in each case, on or after the date (a) the Participant has attained
age sixty (60) or (b) attained age fifty-eight (58) and completed seven
(7) Years of Benefit Service.

Participant means an Executive Officer who has been designated as a Participant
in the Plan as provided in Section 3.2.

Plan means the Nucor Corporation Supplemental Retirement Plan for Executive
Officers, as set forth herein and as amended from time to time.

Separation from Service means a Participant’s separation from Service with the
Company and its Subsidiaries. For purposes of the Plan, the term “separation
from service” shall be defined as provided in Section 409A of the Code and
applicable regulations.

Service means employment by the Company or any Subsidiary.

Supplemental Retirement Account means the bookkeeping account established and
maintained on the books and records of the Plan pursuant to Sections 4.1(b) and
4.1(d) for a Participant to record the Participant’s benefit accrued under the
Plan.

Subsidiary or Subsidiaries means any corporation (other than the Company),
limited liability company, or other business organization in an unbroken chain
of entities beginning with the Company in which each of such entities other than
the last one in the unbroken chain owns stock, units, or other interests
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock, units, or other interests in one of the other entities in that
chain.

Year of Benefit Service means, with respect to a Participant as of any date, the
number of complete calendar months included in the Participant’s Benefit Service
divided by twelve (12).

Section 2.2    Construction. To the extent the definitions ascribed to the terms
in Section 2.1 are different from the definitions ascribed to the same or
similar terms in any other employee benefit plan sponsored or maintained by the
Company, the definitions in Section 2.1 shall govern and control for purposes of
administering this Plan only and shall not affect or modify or otherwise be used
for the administration of any such other employee benefit plan. Whenever used
herein, unless the context clearly indicates otherwise, a pronoun in the
masculine gender shall include the feminine gender, and the singular shall
include the plural and the plural the singular. The conjunction “or” shall
include both the conjunctive and disjunctive, and the adjective “any” shall mean
one or more or all. Article, section and paragraph headings in the Plan have
been inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof. A reference to a “Section” or an
“Article” means a Section

 

4



--------------------------------------------------------------------------------

or Article of the Plan and not of another source unless another source is
specified or clearly indicated. Any reference in the Plan to the masculine
gender is for convenience of expression only and includes the feminine gender
unless the context clearly indicates otherwise.

ARTICLE III

PARTICIPATION

Section 3.1    General. No person shall become a Participant unless or until
such person is or becomes an Executive Officer of the Company. In addition, in
no event shall any Executive Officer be eligible to participate in the Plan
prior to the Effective Date.

Section 3.2    Participation. The Committee, in its sole and exclusive
discretion, shall determine which Executive Officers shall become Participants.
Designation of Executive Officers as Participants shall be made in such manner
as the Committee shall determine from time to time.

Section 3.3    Duration of Participation. A Participant shall cease to be an
active Participant in the Plan and no further credits shall be made to his or
her Supplemental Retirement Account from and after the date he or she ceases to
be an Executive Officer of the Company. Notwithstanding the foregoing, the
Participant shall remain a Participant in the Plan until the full amount of any
benefits payable under the Plan to the Participant have been paid.

ARTICLE IV

BENEFITS

Section 4.1    Supplemental Retirement Accounts.

(a)    General. A Supplemental Retirement Account shall be established and
maintained on the books and records of the Plan in the name of each Participant
in accordance with the provisions of this Section 4.1 effective as of the date
the Participant commences participation in the Plan.

(b)    Initial Supplemental Retirement Account Balance. The Supplemental
Retirement Account established for a Participant shall be credited with an
initial balance equal to (i) two (2) times (ii) the product of (A) the
Participant’s Base Salary multiplied by (B) 3.36.

Section 4.2    Supplemental Retirement Account Adjustments. The balance to the
credit of a Participant’s Supplemental Retirement Account shall be adjusted each
time his or her Base Salary is adjusted to equal the amount that would have been
credited to the Participant’s Supplemental Retirement Account pursuant to
Section 4.1(b) if the Participant had commenced participation in the Plan as of
the effective date of his or her Base Salary adjustment.

Section 4.3    Normal Retirement. Upon a Participant’s Normal Retirement, the
Participant shall be entitled to receive a benefit equal to the balance to the
credit of the Participant’s Supplemental Retirement Account.

 

5



--------------------------------------------------------------------------------

Section 4.4    Early Retirement. Upon a Participant’s Early Retirement, the
Participant shall be entitled to receive a benefit equal to (a) fifty percent
(50%) of (b)(i) the balance to the credit of the Participant’s Supplemental
Retirement Account multiplied by (ii) a fraction, the numerator of which is the
lesser of seven (7) or the Participant’s Years of Benefit Service, and the
denominator of which is seven (7).

Section 4.5    Disability or Involuntary Termination without Cause. Upon a
Participant’s Separation from Service due to the Participant’s Disability or a
termination by the Company without Cause, in either case prior to the date the
Participant has satisfied the eligibility requirement(s) for Normal Retirement,
the Participant shall be entitled to receive a benefit equal to (a) balance to
the credit of the Participant’s Supplemental Retirement Account multiplied by
(b) a fraction, the numerator of which is the lesser of seven (7) or the
Participant’s Years of Benefit Service, and the denominator of which is seven
(7).

Section 4.6    Involuntary Termination with Cause. Upon a Participant’s
Separation from Service at any time (including without limitation, on or after
the Participant has satisfied the eligibility requirement(s) for Normal
Retirement) due to an involuntary termination by the Company with Cause, the
Participant shall not be entitled to receive any benefit under the Plan.

Section 4.7    Death.

(a)    Death After Separation from Service. In the event a Participant dies
after the Participant’s Separation from Service, the benefits which would have
been payable to the Participant if he or she had survived shall be paid to the
Participant’s Beneficiary.

(b)    Death While in Service. If a Participant dies while in Service, a death
benefit shall be payable to the Participant’s Beneficiary. If the Participant
attained age sixty (60) or completed seven (7) Years of Benefit Service prior to
the Participant’s death, the amount of the death benefit shall be equal to the
balance to the credit of the Participant’s Supplemental Retirement Account. If
the Participant died prior to attaining age (60) or completing seven (7) Years
of Benefit Service, the amount of the death benefit shall be equal to the
greater of (i) 50% of the balance to the credit of the Participant’s
Supplemental Retirement Account or (ii) the balance to the credit of the
Participant’s Supplemental Retirement Account multiplied by a fraction, the
numerator of which is the Participant’s Years of Benefit Service, and the
denominator of which is seven (7).

(c)    Designation or Change of Beneficiary by a Participant. Each Participant
may from time to time designate the person(s) or entity(ies) to whom any death
benefits are to be paid under the Plan. A Participant may from time to time
change such designation and upon any such change, any previously designated
Beneficiary’s right to receive any benefits under the Plan shall terminate. In
order to be effective, any designation or change of designation of a Beneficiary
must be made on a form furnished by the Company and signed by the Participant
and received by the Company while the Participant is alive. If a Beneficiary of
a deceased Participant shall survive the deceased Participant but die prior to
the receipt of all benefits payable to said Beneficiary under the

 

6



--------------------------------------------------------------------------------

Plan, then such benefits as would have been payable to said deceased Beneficiary
shall be paid to such Beneficiary’s estate at the same time and in the same
manner as such benefits would have been payable to the deceased Beneficiary.

(d)    Beneficiary Designated by the Plan. In the event a Participant shall die
without having designated a Beneficiary, or in the event that a Participant
shall die having revoked an earlier Beneficiary designation without having
effectively designated another Beneficiary, or in the event that a Participant
shall die but the Beneficiary designated by such Participant shall fail to
survive such Participant, then and in any such event, the deceased Participant’s
estate shall be the Participant’s Beneficiary.

Section 4.8    Method of Benefit Payments.

(a)    To Participants. The benefit payable to a Participant pursuant to
Section 4.3, Section 4.4 or Section 4.5 shall be paid to the Participant in
twenty-four (24) equal monthly installments commencing within sixty (60) days of
the six (6) month anniversary of the Participant’s Separation from Service.

(b)    To Beneficiaries. The benefit payable to a Participant’s Beneficiary
pursuant to Section 4.7 shall be paid to the Beneficiary in a single lump sum
payment within sixty (60) days after the Participant’s death.

ARTICLE V

CLAIMS PROCEDURES

Section 5.1    Claims Procedure.

(a)    General. In the event that any person (a “Claimant”) makes a claim for
benefits under the Plan (a “Claim”), such Claim shall be made by the Claimant’s
filing a notice thereof with the Committee within ninety (90) days after such
Claimant first has knowledge of such Claim. Each Claimant who has submitted a
Claim to the Committee shall be afforded a reasonable opportunity to state such
Claimant’s position and to present evidence and other material relevant to the
Claim to the Committee for its consideration in rendering its decision with
respect thereto. The Committee shall render its decision in writing within sixty
(60) days after the Claim is referred to it, and a copy of such written decision
shall be furnished to the Claimant.

(b)    Notice of Decision of Committee. Each Claimant whose Claim has been
denied by the Committee shall be provided written notice thereof, which notice
shall set forth:

(i)    the specific reason(s) for the denial;

(ii)    specific reference to pertinent provision(s) of the Plan upon which such
denial is based;

 

7



--------------------------------------------------------------------------------

(iii)    a description of any additional material or information necessary for
the Claimant to perfect such Claim and an explanation of why such material or
information is necessary; and

(iv)    an explanation of the procedure hereunder for review of such Claim;

all in a manner calculated to be understood by such Claimant.

(c)    Review of Decision of Committee. Each such Claimant shall be afforded a
reasonable opportunity for a full and fair review of the decision of the
Committee denying the Claim. Such review shall be by the Committee. Such appeal
shall be made within ninety (90) days after the Claimant received the written
decision of the Committee and shall be made by the written request of the
Claimant or such Claimant’s duly authorized representative to the Committee. In
the event of appeal, the Claimant or such Claimant’s duly authorized
representative may review pertinent documents and submit issues and comments in
writing to the Committee. The Committee shall review the following:

(i)    the initial proceedings of the Committee with respect to such Claim;

(ii)    such issues and comments as were submitted in writing by the Claimant or
the Claimant’s duly authorized representative; and

(iii)    such other material and information as the Committee, in its sole
discretion, deems advisable for a full and fair review of the decision of the
Committee.

The Committee may approve, disapprove or modify the decision of the Committee,
in whole or in part, or may take such other action with respect to such appeal
as it deems appropriate. The decision of the Committee with respect to such
appeal shall be made promptly, and in no event later than sixty (60) days after
receipt of such appeal, unless special circumstances require an extension of
such time within which to render such decision, in which event such decision
shall be rendered as soon as possible and in no event later than one hundred
twenty (120) days following receipt of such appeal. The decision of the
Committee shall be in writing and in a manner calculated to be understood by the
Claimant and shall include specific reasons for such decision and set forth
specific references to the pertinent provisions of the Plan upon which such
decision is based. The Claimant shall be furnished a copy of the written
decision of the Committee. Such decision shall be final and conclusive upon all
persons interested therein, except to the extent otherwise provided by
applicable law. Not in limitation of the foregoing, the Committee shall have the
discretion to decide any factual or interpretative issues in its determination
of Claims, and the Committee’s exercise of such discretion shall be conclusive
and binding as long as it is not arbitrary or capricious.

 

8



--------------------------------------------------------------------------------

Section 5.2    Agent for Service of Process. The Company shall be the agent for
service of legal process upon this Plan, and its address for such purpose shall
be the address of its principal place of business in Charlotte, North Carolina.

ARTICLE VI

PLAN ADMINISTRATION

Section 6.1    Committee Authority. The Plan shall be administered by the
Committee. The Committee shall have all of the powers necessary to enable it to
properly carry out its duties under the Plan. Not in limitation of the
foregoing, the Committee shall have the power to construe and interpret the Plan
and to determine all questions that shall arise thereunder and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee shall have such other and further specified duties, powers, authority
and discretion as are elsewhere in the Plan either expressly or by necessary
implication conferred upon it. The Committee may appoint such agents, who need
not be members of the Committee, as it may deem necessary for the effective
performance of its duties, and may delegate to such agents such powers and
duties as the Committee may deem expedient or appropriate that are not
inconsistent with the intent of the Plan to the fullest extent permitted under
Delaware General Corporation Law (“DGCL”) Section 157 (or any successor
provisions thereto) and related applicable DGCL Sections. The decision of the
Committee or any agent of the Committee upon all matters within the scope of its
authority shall be final and conclusive on all persons.

Section 6.2    Indemnification. No member of the Board, the Committee or any
employee of the Company or a Subsidiary (each such person, an “Indemnified
Person”) shall be liable for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any award
hereunder. Each Indemnified Person shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnified Person
in connection with or resulting from any action, suit or proceeding to which
such Indemnified Person may be a party or in which such Indemnified Person may
be involved by reason of any action taken or omitted to be taken under the Plan
and (b) any and all amounts paid by such Indemnified Person, with the Company’s
approval, in settlement thereof, or paid by such Indemnified Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Indemnified Person, provided that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding, and, once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnified
Person to the extent that a court of competent jurisdiction in a final judgment
or other final adjudication, in either case not subject to further appeal,
determines that the acts or omissions of such Indemnified Person giving rise to
the indemnification claim resulted from such Indemnified Person’s bad faith,
fraud or willful criminal act or omission or that such right of indemnification
is otherwise prohibited by law or by the Company’s Certificate of Incorporation
or Bylaws. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which Indemnified Persons may be entitled
under the Company’s Certificate of Incorporation or Bylaws, as a matter of law,
or otherwise, or any other power that the Company may have to indemnify such
Indemnified Persons or hold them harmless.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

NON-COMPETITION AND NON-SOLICITATION AGREEMENT;

WAIVER AND RELEASE AGREEMENT

Section 7.1    Non-Competition and Non-Solicitation Agreement. As a condition to
the receipt of benefits under the Plan, a Participant shall enter into an
agreement in form and content reasonably satisfactory to the Committee pursuant
to which the Participant agrees to refrain, for a reasonable period of time
following the Participant’s Separation from Service, from (i) competing with the
Company, (ii) soliciting or influencing any customer or prospective customer of
the Company to alter its business with the Company or to do business with
another company, (iii) soliciting or offering employment to any employee of the
Company, or (iv) disclosing any confidential information or trade secrets of the
Company.

Section 7.2    Waiver and Release Agreement. As a condition to the receipt of
benefits under the Plan, a Participant must submit a signed Waiver and Release
Agreement in form and content reasonably satisfactory to the Committee on or
within forty-five (45) days of the Participant’s Separation from Service. A
Participant may revoke the signed Waiver and Release Agreement within seven
(7) days of signing. Any such revocation must be made in writing and must be
received by the Committee within such seven (7) day period. A Participant who
timely revokes a Waiver and Release Agreement shall not be eligible to receive
benefits under the Plan.

Section 7.3    Effect of Breach. In the event a Participant breaches any
agreement entered into in accordance with Section 7.1 or fails to sign a Waiver
and Release Agreement in accordance with Section 7.2, the Committee may require
the Participant to (a) immediately forfeit any portion of the Plan benefits that
is then outstanding and (b) return to the Company all or some of the Plan
benefits the Participant received prior to the breach.

ARTICLE VIII

SUCCESSOR TO COMPANY

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place. In the case of any transaction
in which a successor would not by the foregoing provision or by operation of law
be bound by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The term “Company,”
as used in this Plan, shall mean the Company as hereinbefore defined and any
successor or assignee to the business or assets which by reason hereof becomes
bound by this Plan.

 

10



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION

Section 9.1    Amendment and Termination. The Plan may be terminated or amended
in any respect by resolution adopted by the Board or the Committee. If a Change
in Control occurs, the Plan shall not be subject to amendment, change,
substitution, deletion, revocation or termination in any respect which adversely
affects the rights of Participants for a period of two (2) years following the
date of the Change in Control.

Section 9.2    Form of Amendment. The form of any amendment or termination of
the Plan shall be a written instrument signed by a duly authorized officer or
officers of the Company. An amendment of the Plan in accordance with the terms
hereof shall automatically effect a corresponding amendment to all Participants’
rights hereunder. A termination of the Plan, in accordance with the terms
hereof, shall automatically effect a termination of all Participants’ rights and
benefits hereunder.

Section 9.3    Effect of Amendment or Termination on Certain Benefits. No
amendment or termination of the Plan may reduce or eliminate the benefits (if
any) payable under the Plan (without regard to such amendment or termination)
to:

(a)    any Participant who commenced receiving benefits under the Plan prior to
the amendment or termination date and is alive on the amendment or termination
date or the Beneficiary of such Participant; or

(b)    any Beneficiary who commenced receiving benefits under the Plan prior to
the amendment and termination date.

In addition, no amendment or termination of the Plan shall reduce the amount of
any Participant’s benefits under the Plan below the amount of such benefits
determined immediately prior to such amendment or termination as if the
Participant had then separated from Service and was to receive such benefits in
a single cash payment of the entire amount of such benefits.

ARTICLE X

MISCELLANEOUS

Section 10.1    Employment Status. This Plan does not constitute a contract of
employment or impose on the Company or any Subsidiary any obligation to retain
the Participant as an employee, to change the status of the Participant’s
employment, or to change the Company’s policies or those of its subsidiaries’
regarding termination of employment.

Section 10.2    Non-exclusivity of Rights and Benefits. Nothing in this Plan
shall prevent or limit a Participant’s continuing or future participation in any
plan, program, policy or practice provided by the Company or any of its
Subsidiaries and for which the Participant may qualify.

Section 10.3    Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11



--------------------------------------------------------------------------------

Section 10.4    Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of North
Carolina, without reference to principles of conflict of law.

Section 10.5    Named Fiduciary; Administration. The Company is the named
fiduciary of the Plan, with full authority to control and manage the operation
and administration of the Plan, acting through the Committee and the Board.

Section 10.6    Unfunded Plan Status. This Plan is intended to be an unfunded
plan. All payments pursuant to the Plan shall be made from the general funds of
the Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan. Notwithstanding
the foregoing, the Company may (but shall not be obligated to) create one or
more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Plan.

Section 10.7    Tax Withholding. Any payment provided for hereunder shall be
paid net of any applicable tax withholding required under federal, state, local
or foreign law.

Section 10.8    Nonalienation of Benefits. Except as otherwise specifically
provided herein, amounts payable under the Plan shall not be subject to any
manner of anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, including any liability which is for alimony of other
payments for the support of a spouse or former spouse, or for any other relative
of a Participant, prior to actually being received by the person entitled to
payment under the terms of the Plan. Any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge, garnish, execute or levy upon,
otherwise dispose of any right to amounts payable hereunder, shall be null and
void.

Section 10.9    Facility of Payment.

(a)    If a Participant is declared an incompetent, and a conservator, guardian,
or other person legally charged with his or her care has been appointed, any
benefits under the Plan to which such individual is entitled may be paid or
provided to such conservator, guardian, or other person legally charged with his
or her care;

(b)    If a Participant is incompetent, the Company may (i) require the
appointment of a conservator or guardian, (ii) distribute amounts to his or her
spouse, with respect to a Participant who is married, or to such other relative
of an unmarried Participant for the benefit of such Participant, or
(iii) distribute such amounts directly to or for the benefit of such
Participant; provided however, that a conservator, guardian, or other person
charged with his or her care has not been appointed.

 

12



--------------------------------------------------------------------------------

Section 10.10    Code Section 409A.

(a)    Delay of Certain Payments. Notwithstanding anything in the Plan to the
contrary, if any amount or benefit that the Company determines would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Plan by reason of a
Participant’s termination of employment, then to the extent necessary to comply
with Code Section 409A:

(i)    if the payment or distribution is payable in a lump sum to a “specified
employee” (within the meaning of Section 409A of the Code), the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
seventh month following the Participant’s Separation from Service; and

(ii)    if the payment or distribution is payable over time to a “specified
employee” (within the meaning of Section 409A of the Code), the amount of such
non-exempt deferred compensation that would otherwise be payable during the six
(6) month period immediately following the Participant’s Separation from Service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the seventh month following the Participant’s Separation
from Service and paid on the earlier of such dates, without interest, and the
normal payment or distribution schedule for any remaining payments or
distributions will commence.

(b)    Expense Reimbursements. To the extent any expense reimbursement or
in-kind benefit to which a Participant is or may be entitled to receive under
the Plan constitutes non-exempt “deferred compensation” for purposes of
Section 409A of the Code, then (i) such reimbursement shall be paid to the
Participant as soon as administratively practicable after the Participant
submits a valid claim for reimbursement, but in no event later than the last day
of the Participant’s taxable year following the taxable year in which the
expense was incurred, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during any taxable year of the Participant shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of the Participant, and (iii) the
Participant’s right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

(c)    Separation from Service Required. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Plan providing
for the payment of any amounts or benefits subject to Code Section 409A upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Plan, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

 

13



--------------------------------------------------------------------------------

(d)    Interpretation and Administration. Nothing in this Plan shall operate or
be construed to cause the Plan to fail to comply with the requirements of Code
Section 409A and, to the extent applicable, it is intended that the Plan comply
with the provisions of Code Section 409A and shall be administered in a manner
consistent with that intent. Any provision of this Plan that would cause the
Plan or any payment made hereunder to fail to satisfy Code Section 409A shall
have no force and effect until amended by the Company to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by Code
Section 409A) and may be made by the Company without the consent of any
Participant.

IN WITNESS WHEREOF, the undersigned authorized officer of the Company has
executed this instrument on behalf of the
Company as of the 17th day of February, 2020.

 

NUCOR CORPORATION

/s/ James D. Frias

James D. Frias Chief Financial Officer, Treasurer and Executive Vice President

 

14